Citation Nr: 0716393	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1976 to April 
1979, May 1979 to November 1982, June 18 to December 12, 
1991, and February 18 to September 25, 1992.  He was in the 
Marine Corps Reserve from April 13, to May 30, 1979, and from 
November 6, 1982, to January 12, 1983.  He was in the Arizona 
Army National Guard from September 30, 1987, to October 31, 
2001.  He had multiple periods of active duty training (ADT) 
and inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
above claims.

The Appellant's Brief dated March 2006 raised the issue of 
entitlement to service connection for right hip and right 
knee disorders secondary to service-connected disability.  
The matter is not under the jurisdiction of the Board in the 
instant appeal.  The issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board remanded the case in April 2006 because the 
appellant's National Guard medical records are apparently 
incomplete.  The National Guard notified the AMC in June 2006 
that no more National Guard medical records are available.  

In March 2003, the veteran told a VA compensation examiner 
that he was on Social Security disability.  He did not state 
why.  VA has not requested records from the Social Security 
Administration (SSA).  VA should obtain the SSA records.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

National Guard administrative documents of July 2001 reveal 
the veteran's impending medical retirement in October 2001 
based on the finding of permanent unfitness for duty of a 
National Guard Medical Duty Review Board (MDRB).  No National 
Guard record states the diagnosis or diagnoses underlying the 
MDRB determination.

The appellant told a VA outpatient clinician in September 
2001 that he would retire from the National Guard next month 
because of his joint problems.  He stated he had had problems 
with his right knee and right hip for years.  He did not 
state the specific medical disorders underlying his impending 
medical retirement.  A January 2002 VA outpatient record 
noted the veteran's report that he medically retired from the 
National Guard because of neck and shoulder problems.  He 
told the March 2003 VA examiner that he medically retired 
because of problems with his neck, shoulders, right hip, and 
right knee.

In June 1983, VA requested service medical records from the 
Marine Corps for January 1976 to November 1982.  In January 
1984, the service department responded that the veteran's 
records were incomplete, and it furnished available records.  
VA's requested reported the veteran's reserve obligation as 
unknown.  A DD 214 of November 1982 shows the veteran was 
transferred to Marine Reserve Forces Administrative Activity 
Kansas City, Missouri, and the Arizona Adjutant General 
recently provided records showing the veteran's Reserve 
membership as noted above.  It is unclear from the January 
1984 response to the VA record request whether the initial 
records search included reserve records.  No subsequent 
indication of record that VA has requested the Marine Corps 
Reserve to produce any medical records from the veteran's 
Reserve service.  These should be requested.

In light of the foregoing, VA's duty to assist in this case 
is not discharged until VA completes action to obtain SSA and 
Marine Corps Reserve records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security 
Administration to provide all medical 
records and any administrative law judge 
decision pertinent to the veteran's award 
of disability benefits.

2.  Request any medical records from the 
veteran's Marine Corps Reserve service, 
from April 13, to May 30, 1979, and from 
November 6, 1982, to January 12, 1983.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




